IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEITH ERIC LANCASTER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1298

STATE OF FLORIDA,

     Appellee.
_____________________________/


Opinion filed July 3, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Keith Eric Lancaster, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Meredith Clark Hinshelwood, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.